Citation Nr: 1453697	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-20 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death, to include recognition of the Appellant as the Veteran's child for the purpose of entitlement to VA death benefits. 


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran had service in the Regular Philippine Army, including recognized guerrilla service, from January 1942 to May 1942 and from October 1943 to June 1946.  The Veteran died in October 1985, and the Appellant is the Veteran's son.

By way of history, after the Veteran's death in October 1985, the Veteran's surviving spouse filed a claim for service connection for the Veteran's cause of death.  Rating decisions dated May 1994 and May 1995 denied the claim.  In April 1997, the Veteran's surviving spouse filed a petition to reopen her claim, and rating decisions dated April 1998 and June 1999 declined to reopen the claim.  In October 2001, the Board of Veterans' Appeals (Board) denied the application of the surviving spouse to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

The Veteran's surviving spouse died in June 2002.  

The Veteran's son, who is the Appellant in this case, filed a claim for service connection for the cause of the Veteran's death.  In a January 2003 rating decision, this claim was denied because the Appellant did not qualify as the Veteran's "child" for the purpose of establishing eligibility as a claimant.  The Appellant appealed this decision to the Board, and in September 2003, the Board denied recognition of the Appellant as the Veteran's surviving child for the purpose of receiving VA benefits.  The Appellant claimed that the September 2003 Board decision should be reversed on the basis of clear and unmistakable error, and a December 2005 decision of the Board denied the Appellant's claim.  In May 2006, the Board declined to reconsider its December 2005 decision.

In February 2007, the Appellant again filed a claim seeking recognition as the Veteran's helpless child for the purpose of receiving VA benefits.  The Appellant's claim was denied in an April 2008 rating decision.  The Veteran appealed this decision to the Board, and in December 2009, the Board denied the Appellant's claim to be recognized as the helpless child of the Veteran for VA benefit purposes.  

In September 2010, the Appellant filed a claim again seeking service connection for the Veteran's cause of death.  A March 2011 rating decision, which is currently on appeal before the Board, in pertinent part, found that new and material evidence had not been submitted sufficient to reopen a claim of entitlement to service connection for the Veteran's cause of death, and new and material evidence had not been submitted sufficient to reopen a claim of entitlement to recognition as the Veteran's child.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Appellant was born in December 1964 and reached the age of 18 in December 1982.  The Veteran died in October 1985.

2.  A December 2009 Board decision denied the Appellant's claim to be recognized as the child of the Veteran for VA benefit purposes.

3.  The evidence received since the December 2009 rating decision is cumulative and redundant, does not relate to unestablished facts necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claim of entitlement to recognition as the child of the Veteran for VA benefit purposes.




CONCLUSIONS OF LAW

1.  The December 2009 Board decision is final.  38 U.S.C.A § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has not been received sufficient to reopen the claim to be recognized as the child of the Veteran for VA benefit purposes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Historically, in the context of a veteran's request to reopen a previously and finally denied claim, VA was required to notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in VAOPGCPREC 6-2014 VA's general counsel concluded that VA was not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, but was required "to explain what 'new and material evidence' means."  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

In the instant case, correspondence dated September 2010 provided the Appellant with all required notice.  The Board finds that the Appellant has been provided with all appropriate notice, and that no further notice is necessary.  Additionally, the Appellant has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Appellant with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  The evidence contains all pertinent and identified treatment records.  The Veteran's service treatment records were also obtained.  

No medical opinion was obtained with regard to the Appellant's petition to reopen his claim of entitlement to service connection for the cause of the Veteran's death.  VA is not required to provide a new medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003) (holding that "in the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  Here, because new and material evidence has not been received with respect to this claim, no medical opinion need be obtained.

The Appellant has not requested a hearing before the Board in association with this claim.  The Appellant was, however, provided with a hearing before the Board in July 2009, in conjunction with the claim that was ultimately adjudicated in the Board's December 2009 decision.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


New and Material Evidence

The Appellant contends that he is entitled to VA benefits as the surviving son of the Veteran.  Decisions of the RO that are not appealed in the prescribed time are final, and decisions of the Board are final upon their issuance.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Appellant's claim to be recognized as the child of the Veteran for VA benefit purposes was last finally denied by a December 2009 Board decision.  That decision found that the evidence did not demonstrate that the Appellant qualified as the "child" of the Veteran for VA purposes.  Specifically, the Board found that the Appellant was not unmarried and under the age of 18, did not become permanently incapable of self-support before the age of 18, and was not between the ages of 18 and 23 and pursuing a course of instruction at an approved education institution.  The evidence under consideration at the time of the December 2009 Board decision consisted of, in pertinent part, medical evidence relating to the Appellant's hearing loss, and evidence relating to the Appellant's date of birth.  

The Board must determine if new and material evidence has been submitted since the time of the December 2009 Board decision.  

The evidence added to the record since December 2009 includes certifications that the Appellant is indigent, a November 2010 affidavit stating that the Appellant quit his schooling when the Veteran died in October 1985, he suffered deafness in his right ear two years after the Veteran died, and the Appellant is incapable of self-support.  In November 2010, M.R., who represented himself as a principal, submitted a certification that the Veteran was in high school from 1985 to 1988.  In December 2010, a university registrar stated that the Appellant was in high school in 1983 and 1984.  In September 2011, the Veteran stated that he was 21 years old at the time his father died.  

While some of this evidence is new, none of it is material.  The Appellant's previous claim to be recognized as the "child" of the Veteran was denied because the Board found that the Veteran was not: a) unmarried and under the age of 18, b) permanently incapable of self-support before the age of 18, or c) between the ages of 18 and 23 and pursuing a course of instruction at an approved education institution.  The Appellant does not argue that he was under the age of 23 at the time he filed his instant claim for benefits in September 2010.  Thus, in order to reopen the Appellant's claim, the Appellant must submit evidence indicating that he became permanently incapable of self-support before the age of 18.  

The newly-submitted evidence does not suggest that the Veteran became permanently incapable of self-support by the age of 18.  In fact, the November 2010 affidavit indicates that the Appellant became deaf in one ear years after the Veteran's death.  The remainder of the newly submitted evidence does not pertain to the reasons for the prior denial, nor does it raise the reasonable possibility of substantiating the Veteran's underlying claim.  38 C.F.R. § 3.156(a) (2014).  

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since June 2005 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

As the Appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim to be recognized as the "child" of the Veteran, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

In the absence of new and material evidence, the request to reopen a claim of entitlement to service connection for the cause of the Veteran's death, to include recognition of the Appellant as the Veteran's child for the purpose of entitlement to VA death benefits, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


